DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLARKE et al. (US 2011/0023900; of record) in view of SAFFIR (US 2,804,078; of record) and further in view of KANEKI et al. (US 6,568,402; of record).
As to claim 1: CLARKE discloses the claimed method of forming a cigarette ([0001], [0023], [0031], claim 17) comprising the steps of: providing a plurality of individual tobacco smoke filters or filter elements abutted end to end ([0022], claim 18); engaging a wrapper around the plurality of filters or filter elements ([0021], [0022]); removing at least one of the tobacco smoke filters or filter elements from the plurality of the tobacco smoke filters or filter elements ([0022], [0023], [0024]); and employing the at least one of the tobacco smoke filters or filter elements removed from the plurality of the tobacco smoke filters or filter elements as a filter while rolling the cigarette ([0023], [0024]), wherein a portion of the wrapper around the removed at least one of the tobacco smoke filters or filter elements is maintained around the removed at least one of the tobacco smoke filters or filter elements while rolling the cigarette ([0024]).
CLARKE discloses perforating the wrapper, and employing the filter element as a filter while rolling a cigarette ([0024]). Though, CLARKE fails to disclose the claimed method of forming a cigarette comprising: the wrapper with a line of 16 to 39 perforations in register with each junction between abutted filters or filter elements.
However, SAFFIR teaches a small roll of tobacco adapted for smoking usage (column 1, lines 15-16) with a filter end to be placed in the mouth or the “mouth end” (column 2, lines 3-4), where the mouth end section is packed with one or more separable filters or filter elements which are in substantially contiguous contact with each other (column 2, lines 6-9). SAFFIR further discloses providing clearly defined lines of weakness, such as by perforating the surface of the envelope or wrapper of a cigarette in the filter area to provide a peripheral line or lines of severance so that, depending upon the number of separable filter elements comprising the filter, all or part of the filter may be divisible from and can be removed at the will of the smoker (column 2, lines 21-28). SAFFIR states that a user can sever or tear off one of a plurality of separable filter elements, comprising a portion of the filter, along a peripheral line of weakness conforming with the plane of contact and separation between two contiguous filters (column 2, lines 32-42).
Therefore, CLARKE modified by SAFFIR, reads on the claimed perforating the wrapper with a line of perforations in register with each junction between abutted filters or filter elements. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the perforated peripheral line of weakness between two contiguous filters taught by SAFFIR into CLARKE for the predictable result of tearing off one of a plurality of separable filter elements with the added benefit of providing the smoker partial filtering while smoking (column 2, lines 38-42), as recognized by SAFFIR. 
CLARKE, modified thus far, fails to explicitly disclose the claimed line of perforations including 16 to 39 perforations. However, KANEKI teaches perforated tip paper (column 4, lines 13-14) with the number of ventilation holes in each of the lines range from 20 to 200 (column 4, lines 35-37), more specifically KANEKI teaches the number of ventilation holes in a 10mm line being 20 (column 5, lines 48-52). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the number of perforations taught by KANEKI into CLARKE modified by SAFFIR. Doing is favorable as it produces a milder taste of the cigarette as the ambient air is sucked through the ventilation holes while smoking (column 1, lines 28-33), as recognized by KANEKI. Moreover, SAFFIR explicitly teaches using perforations to provide a line of weakness so that all or a portion of the filter may be severed by the smoker (see the rejection above), and while SAFFIR does not explicitly disclose the number of perforations used to create the line of weakness, perforating a wrapper is well known in the prior art (i.e. KANEKI); consequently, discovering the optimum range of the number of perforations in a line on the wrapper involves only routine skill in the art.  
As to claim 2: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE discloses a tobacco smoke filter or filter element comprising a cylindrical plug of a substantially homogeneous filtering material ([0006]) and goes on to disclose a further aspect of the invention being a multiple rod comprising a plurality of the disclosed filter or filter elements ([0022]). Thus, modified CLARKE reads on the claimed individual tobacco smoke filters, or individual tobacco smoke filter elements, being identical or substantially identical. 
As to claim 3: CLARKE, SAFFIR and KANEKI remain as applied above. The filter disclosed in CLARKE can be joined wrapped by a pre-perforated or air-permeable plugwrap ([0024]); hence, CLARKE reads on the claimed wrapper being paper or other sheet material.
As to claim 5: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE does not explicitly disclose the claimed perforations being symmetrical. However, KANEKI teaches through illustration the ventilation holes being symmetrical as is evident in annotated FIG. 1 of KANEKI’s disclosure, presented below.

    PNG
    media_image1.png
    435
    574
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the symmetrical ventilation holes taught by KANKEI into CLARKE modified thus far for similar motivation as discussed in the rejection of claim 1.
As to claim 6: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE does not explicitly disclose the claimed perforations being oval or rectangular. However, KANEKI teaches a diameter range for each of the ventilation holes (column 4, lines 34-35) indicative of a circular or oval shaped ventilation hole. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the ventilation hole shape taught by KANEKI into CLARKE modified thus far for similar motivation as discussed in the rejection of claim 1.
As to claim 7: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE does not explicitly disclose the claimed perforation being of approximate dimensions 0.1mm to 0.7mm. However, KANEKI teaches the diameter of each of the ventilation holes may be from 0.01 mm to 0.4 mm (column 4, lines 34-35). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the diameter range of the ventilation holes taught by KANEKI into CLARKE modified thus far for similar motivation as discussed in the rejection of claim 1.
As to claim 8: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE does not explicitly disclose the claimed perforations being spaced at 10 to 25 holes per cm. However, KANEKI teaches a perforated tip paper and wrapper paper overlaid one on another (column 5, lines 43-44), the tip paper having two lines of ventilation holes (column 5, lines 48-49). KANEKI further teaches the number of ventilation holes in a length of 10 mm in each of the lines of the ventilation holes to be 20 (column 5, lines 51-52), which translates to 20 holes per centimeter. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the number of holes per length taught by KANEKI into CLARKE modified thus far for similar motivation as discussed in the rejection of claim 1.
As to claim 9: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE discloses a tobacco smoke filter or filter element comprising a cylindrical plug of a substantially homogeneous filtering material ([0006]) corresponding to the claimed individual filters or filter elements including a substantially cylindrical core of tobacco smoke filtering material.
As to claim 10: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE, modified thus far, further reads on the claimed wherein the individual tobacco smoke filters or filter elements include a self- sustaining longitudinally extending cylindrical core of tobacco smoke filtering material ([0006], FIG. 1). 
As to claim 11: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE, modified thus far, further reads on the claimed wherein the individual tobacco smoke filters or filter elements include a self- sustaining longitudinally extending cylindrical core comprising a plurality of longitudinally extending substantially continuous filaments of tobacco smoke filtering material which are bonded at their points of contact ([0006], [0012], [0013], FIG. 1).
As to claim 12: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE, modified thus far, further reads on the claimed wherein the individual tobacco smoke filters or filter elements include a self- sustaining longitudinally extending cylindrical core comprising a plurality of randomly oriented fibres of tobacco smoke filtering material which are bonded at their points of contact ([0006], [0012], [0013], FIG. 1).
As to claim 13: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE, modified thus far, further reads on the claimed wherein the individual tobacco smoke filters or filter elements include one or more continuous components extending substantially longitudinally of the cylindrical core ([0006], [0012], [0013], FIG. 1).
As to claim 21: CLARKE, SAFFIR and KANEKI remain as applied above and therefore read on the claimed method of forming a cigarette comprising the steps of: providing a plurality of individual tobacco smoke filters or filter elements abutted end to end; engaging a wrapper around the plurality of filters or filter elements; perforating the wrapper with a line of 16 to 39 perforations in register with each junction between abutted filters or filter elements; removing one of the tobacco smoke filters or filter elements from the plurality of the tobacco smoke filters or filter elements; and employing the one of the tobacco smoke filters or filter elements removed from the plurality of the tobacco smoke filters or filter elements as a filter while rolling the cigarette; wherein a portion of the wrapper around the removed at least one of the tobacco smoke filters or filter elements is maintained around the removed at least one of the tobacco smoke filters or filter elements while rolling the cigarette (see the rejection of claim 1 above).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLARKE et al. (US 2011/0023900; of record) in view of SAFFIR (US 2,804,078; of record) and further in view of KANEKI et al. (US 6,568,402; of record) and NYFFELER (US 2006/0021625; already of record). CLARKE, SAFFIR and KANEKI teach the subject matter of claim 1 above under 35 U.S.C. 103(a). 
As to claim 4: CLARKE, SAFFIR and KANEKI remain as applied above. CLARKE, modified thus far, fails to disclose the claimed paper having a basis weight of 15-50gsm. However, NYFFELER teaches a smoking article kit comprising a rod of smokeable material having a rod wrapper and a paper tube ([0006]), where the base web of the tubular wrapper preferably comprises a cigarette paper ([0027]). NYFFELER further teaches the base web of the tubular wrapper having a basis weight of approximately 25 to 40 grams per meter squared (gms) ([0028]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the basis weight of the base paper taught by NYFFELER into CLARKE modified thus far in order to potentially provide control over the burn characteristics ([0030]), as recognized by NYFFELER. 

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLARKE et al. (US 2011/0023900; of record) in view of LIEBICH et al. (US 5,133,366; of record). 
As to claim 14: CLARKE discloses the claimed method of forming a cigarette ([0001], [0023], [0031], claim 17) comprising the steps of: providing a plurality of individual tobacco smoke filters or filter elements abutted end to end ([0022], claim 18); engaging a wrapper around the plurality of filters or filter elements ([0021], [0022]); removing at least one of the tobacco smoke filters or filter elements from the plurality of the tobacco smoke filters or filter elements ([0022], [0023], [0024]); and employing the at least one of the tobacco smoke filters or filter elements removed from the plurality of the tobacco smoke filters or filter elements as a filter while rolling the cigarette ([0023], [0024]), wherein a portion of the wrapper around the removed at least one of the tobacco smoke filters or filter elements is maintained around the removed at least one of the tobacco smoke filters or filter elements while rolling the cigarette ([0024]).
CLARKE discloses perforating the wrapper, and employing the filter element as a filter while rolling a cigarette ([0024]). Though, CLARKE fails to disclose the claimed method of forming a cigarette comprising: perforating the wrapper with a line of perforations extending from one end of the product rod to the other end and defining a helix about the periphery of the wrapper. 
However, LIEBEICH teaches a filter shell containing a skein sheath (FIG. 1 – filter shell (2), skein sheath (3), perforations (7)). LIEBICH further teaches perforations being formed in a particular manner, i.e. in the form of a helical line extending over the axial length of the skein sheath (column 8, lines 26-29).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the helical line of perforations taught by LIEBICH into CLARKE. Doing so is advantageous as the formation of the perforation as a helical line extending over the axial length of the skein sheath allows for diameter variability in both, reduction and increase, by corresponding twisting of the sheathed tobacco skein in or against the direction of rotation on the perforation helix line (column 4, lines 50-57), as recognized by LIEBICH.  
As to claim 15: CLARKE and LIEBICH remain as applied above. CLARKE fails to disclose the claimed pitch of the helix defined by the line of the perforations being the length of a single individual filter or filter element. However, LIEBICH teaches the pitch of the helical line, i.e. the number of convolutions present over the entire length of the skein sheath not being subjected to any exact limits (column 8, lines 35-44). Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make a convolution the length of the filter for similar motivation discussed in the rejection of claim 15.

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLARKE et al. (US 2011/0023900; of record) in view of LIEBICH et al. (US 5,133,366; of record) and further in view of KANEKI et al. (US 6,568,402; of record). CLARKE and LIEBICH teach the subject matter of claim 14 above under 35 USC 103(a). 
As to claim 16: CLARKE and LIEBICH remain as applied above. CLARKE fails to disclose the claimed perforations being symmetrical. However, KANEKI teaches through illustration the ventilation holes being symmetrical as is evident in annotated FIG. 1 of KANEKI’s disclosure, presented below. 

    PNG
    media_image1.png
    435
    574
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the symmetrical ventilation holes taught by KANEKI into CLARKE modified thus far because the symmetrical ventilation holes taught in KANEKI produce a milder taste of the cigarette as the ambient air is sucked through the ventilation holes while smoking (column 1, lines 28-33), as recognized by KANEKI. 
As to claim 17: CLARKE, LIEBICH and KANEKI remain as applied above. CLARKE fails to disclose the claimed perforations being oval or rectangular. However, KANEKI teaches a diameter range for each of the ventilation holes (column 4, lines 34-35) indicative of a circular or oval shaped ventilation hole. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the ventilation hole shape taught by KANEKI into CLARKE for similar motivation as discussed in the rejection of claim 16.
As to claim 18: CLARKE, LIEBICH and KANEKI remain as applied above. CLARKE fails to disclose the claimed perforations being of approximate dimensions 0.1 mm to 0.7 mm. However, KANEKI teaches the diameter of each of the ventilation holes may be from 0.01 mm to 0.4 mm (column 4, lines 34-35). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the diameter range of the ventilation holes taught by KANEKI into CLARKE for similar motivation as discussed in the rejection of claim 16.
As to claim 19: CLARKE, LIEBICH and KANEKI remain as applied above. CLARKE fails to disclose the claimed perforations being spaced at 10 to 20 holes per cm. However, KANEKI teaches a perforated tip paper and wrapper paper overlaid one on another (column 5, lines 43-44), the tip paper having two lines of ventilation holes (column 5, lines 48-49). KANEKI further teaches the number of ventilation holes in a length of 10 mm in each of the lines of the ventilation holes to be 20 (column 5, lines 51-52), which translates to 20 holes per cm. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the number of holes per length taught by KANEKI into CLARKE for similar motivation as discussed in the rejection of claim 16.
As to claim 20: CLARKE, LIEBICH and KANEKI remain as applied above. CLARKE discloses a tobacco smoke filter or filter element comprising a cylindrical plug of a substantially homogeneous filtering material ([0006]) and goes on to disclose a further aspect of the invention being a multiple rod comprising a plurality of the disclosed filters or filter elements ([0022]) reading on the claimed individual tobacco smoke filters, or individual tobacco smoke filter elements being identical or substantially identical.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743